                                                 Entered on Docket
                                                 May 06, 2021
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA

 1   Aron M. Oliner (SBN: 152373)
                                                   Signed and Filed: May 6, 2021
     Duane Morris LLP
 2   One Market Plaza
 3   Spear Street Tower, Suite 2200
     San Francisco, CA 94105-1127
 4   Telephone: (415) 957-3000
     Facsimile: (415)957-3001                      ________________________________________
 5   Email: roliner@duanemorris.com                DENNIS MONTALI
                                                   U.S. Bankruptcy Judge
 6
     Counsel to E. Lynn Schoenmann
 7   Trustee in bankruptcy
 8

 9                              UNITED STATES BANKRUPTCY COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                      SAN FRANCISCO DIVISION
12
     In re                                                      Case No. 21-30299
13                                                              Chapter 7
     ACEH CAPITAL, LLC
14   aka ACE Capital, LLC,
15
                          Debtor.
16

17                   ORDER AUTHORIZING EMPLOYMENT OF ACCOUNTANT

18           E. LYNN SCHOENMANN ("Applicant"), the trustee herein, having filed the

19   Application for Order Authorizing Employment of Accountant and it appearing to the Court that

20   entry of such order is in the best interest of Applicant and this estate, and that the proposed

21   accountant, Bachecki, Crom & Co., LLP, Certified Public Accountants, is disinterested and

22   neither holds nor represents an interest adverse to Applicant, the Chapter 7 debtor or this estate

23   with respect to the specific matters for which employment is sought, and for good cause

24   appearing therefore, IT IS HEREBY ORDERED that Applicant is authorized to employ

25   Bachecki, Crom & Co., LLP, Certified Public Accountants, as the Trustee accountant to prepare

26   and file tax returns; to prepare tax projections and perform tax analysis; to perform investigation

27   of investor real property transactions; to analyze tax claims filed in this case, if necessary; to

28   analyze the tax impact of potential transactions, if necessary; to analyze as to avoidance issues, if


Case: 21-30299      Doc# 9     Filed: 05/06/21     Entered: 05/06/21 17:56:34         Page 1 of 3
 1
     necessary; to prepare a solvency analysis, if necessary; to testify as to avoidance issues, if
 2
     necessary; to prepare wage claim withholding computations and payroll tax returns, if necessary;
 3
     to serve as Trustee’s general accountant and to consult with the Trustee and the Trustee’s
 4
     counsel as to those matters for this estate at a fee subject to court approval. The court’s
 5
     Guidelines for Compensation and Reimbursement will apply. They are available at
 6
     www.uscourts.gov.
 7
            IT IS FURTHER ORDERED that Bachecki, Crom & Co., LLP, CPA's be empowered to
 8
     act, through its officers and employees, for and on behalf of the trustee and or the estate, to
 9
     represent them before any taxing authority including the Internal Revenue Service and the
10
     California Franchise Tax Board, to receive confidential information, to make written or oral
11
     presentations of fact or argument, and to perform any and all acts on behalf of the trustee and the
12
     estate which the trustee is by law permitted, regarding any tax matter which may arise during the
13
     administration of the estate. No compensation shall be allowed or paid except pursuant to
14
     further Court order.
15

16
                                           **END OF ORDER**
17

18

19

20

21

22

23

24

25

26

27

28


Case: 21-30299      Doc# 9     Filed: 05/06/21     Entered: 05/06/21 17:56:34         Page 2 of 3
 1

 2

 3

 4

 5
                                        COURT SERVICE LIST
 6
     Jay D. Crom
 7   jcrom@bachcrom.com
     Bachecki, Crom & Co. LLP
 8
     400 Oyster Point Boulevard, Suite 106
 9   South San Francisco, CA 94080

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


Case: 21-30299    Doc# 9    Filed: 05/06/21   Entered: 05/06/21 17:56:34   Page 3 of 3
